10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cr-00366-JVS Document16 Filed 06/21/19 Pagelof2 Page ID #:34

 

FILED
CLERK, U.S. DISTRICT COURT

“SUN 2 | 2019

CENTRAL DISTRICT CE CALIFORNIA
BY DEPUTY

      

 

 

 

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, “CR 9 ( vy ;
Plaintiff, No HNO SD
Vv. [21 U.S.C. §§ 841(a) (1),
(b) (1) (A) (viii): Possession with
TZU YANG LIN, Intent to Distribute
Methamphetamine]
Defendant.

 

 

 

The United States Attorney charges:

[21 U.S.C. §§ 841(a) (1), (b) (1) (A) (viii) ]

On or about May 22, 2019, in Los Angeles County, within the
Central District of California, defendant TZU YANG LIN knowingly and
intentionally possessed with intent to distribute at least 500 grams,
//

//
//
//
//
//
//
//

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00366-JVS Document 16 Filed 06/21/19 Page 2of2 Page ID#:35

that is, approximately 52.75 kilograms, of a mixture and substance

containing a detectable amount of methamphetamine, a Schedule II

controlled substance.

NICOLA T. HANNA
United States Attorney

Zownctory Pie

BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division

CAROL A. CHEN

Assistant United States Attorney

Chief, International Narcotics,
Money Laundering, & Racketeering
Section

SHAWN J. NELSON,
Assistant United States Attorney
Deputy Chief, International
Narcotics,

Money Laundering, & Racketeering
Section

MICHAEL G. FREEDMAN

Assistant United States Attorney
International Narcotics, Money
Laundering, & Racketeering
Section

 

 
